Gaynor, J.:
The motion to dismiss at the close should have been granted as no negligence on the part of the defendant was shown. The plaintiff was about 7 years old. He testified that he walked across the street and was hit by the fender, and again that he ran across. It was in the middle of the block. The motorman testified that he saw the plaintiff standing at the curb, and that he ran across; that the car was about 20 feet from the place where the plaintiff was hit when he started to run; that he immediately' put on his brakes, and brought the car to a stand about 10 feet after the fender hit the *259plaintiff. A passenger corroborated him. The car was not going at an excessive speed. The plaintiff was not seriously hurt.
The judgment should be reversed.
Woodward, Jerks, Rich and Miller, JJ., concurred.
Judgment of the Municipal Court reversed and new trial ordered, costs to abide the event.